Title: From John Adams to Benjamin Stoddert, 16 November 1811
From: Adams, John
To: Stoddert, Benjamin



Dear Stoddart
Quincy November 16th 1811

I received in season your obliging favour of the 27th of October, but an unusual combination of calamities have prevented an acknowledgment of it till this time.
You need not be concerned my good Friend about Timothy’s attack on my moral character. Nobody here believes him. His own most devoted Fools, I beg pardon, I mean even the Artizans who have employed him as their devoted Fool do not believe him. They know that what he has published and propagated concerning me is false and that all his long series of publications have done them and him more harm than good.
There is a proverbial saying in our County of Essex, the Hive of the Swarm that “a Pickering could never be happy in heaven, because he must there find, and acknowledge a superiour.”
The facts and thoughts in your Letter would require a volume instead of a transient Epistle to explain to you all my recollections upon reading them. I declare upon my honour and am ready to depose upon oath that I never had any communication directly or indirectly with Samuel or Robert Smith concerning the change in the office of State or concerning any Election of President, or Vice President. You never hinted to me, nor till I received your Letter of the 27th October 1811 had I ever the least hint or suspicion of any such conversation as you relate between General “Samuel Smith and the Senator of high standing,” on one side and yourself on the other.
Let me remark a moment on what you say of Col Burr. You say that Col Burr exerted himself with so much success in New York as to produce a result that disappointed every body. It did not disappoint me. I had information upon the subject which could not be known to you. I knew that Hamilton had opposed my Election as Vice President in 1788, and my Election at every subsequent period as Vice President and as President as far as he dared and in his secret hypocritical manner. All this you may hereafter see explained more at large. For the present I will only say that walking in the Streets of Philadelphia, I met Colonel Joseph Lyman of Springfield in Massachusetts then a member of the house and as honest and amiable a Man as ever sat in Congress. Walking on the opposite Trottoire, as soon as he saw me, he crossed over, and asked “if I had heard the secret History from New-York?” I answered nothing in particular. “Well said Lyman I can tell you some.” What is it? “Hamilton has divided the Federalists of New York.” How divided them? “He has called together a secret meeting of his confidential Friends among the Federalists and communicated to them in Caucus his design of excluding you from the Presidency and bringing in General Pinkney, and of selecting a List of Representatives for the City in their State Legislature who will concur with this plan in the choice of Electors of President and Vice President. This has disgusted great numbers of the Federalists and even several of his closest Friends, who declare they will not give countenance to any such scheme.” Col Lyman added “I am glad of all this for it will be the total ruin of that pernicious Faction.” I answered No! Col Lyman it will be the ruin of that Faction only by brining in Mr Jefferson. If your secret news is true, Mr Jefferson is infallibly President.
I had afterwards more ample details from various Quarters both by Letters and oral Information, and especially of Hamiltons communicating his project to the Cincinnati at New York when they chose him President of that society, who concurred with him in general though not unanimously. Nothing astonished me so much as the information I received that two Docters in Divinity, The Right Reverend knights of Cincinnaties with their blue Ribbons at their Black Button holes united cordially in express words with Hamilton, “We must sacrifice Adams.” The black and blue Knights and Docters were Dwight of New Haven, and Hitchcock of Providence.
Hamilton after he had called his secret Caucuses, and his public body meetings and made his harangues in private, and public, in some of which I believe he got his death prevailed upon his Party to agree to a List of his own for Representatives of the City. They were men of Little weight, obscure in name, poor in purse, mean in Talents and meritorious only as they were confidential Friends of the great and good Hamilton. Burr who had his spies every where as Hamilton had soon got a sight of Hamiltons Ticket. He looked deliberately over it and paused. And this is Hamiltons Ticket? Is it?” The answer was it is. Burr calmly put the paper in his pocket and rising from his seat, and walking across the room, “Now” said Burr “I have him all hollow.” Without loss of time he rattled about the City, sent his agents into the Country, stirred up the Livingstons, and Clintons, to unite, knowing though Hamilton did not that all the Politicks of New York were, and always had been as they are to this day, Family Feuds. Brackholst and all his name cordially joined him. Clinton and all his train of Dutch, Irish, and Presbyterians of all denominations concurred. And such men as governor Clinton, General Gates, and others the most respectable men agreed to stand Candidates for an Election in the City as Representatives, to go to Albany to vote for Electors of President, and Vice President, who would certainly vote for Jefferson, and Burr, or Jefferson and Clinton. The report instantly spread through the State that the Livingstons Clintons Burr and all were united to bring in Jefferson, and carried the Elections through the State in opposition to Hamilton, and all his Scotch Succeedors, his old Tories, his English Traders, by whom alone he had been first created, constantly preserved, and most bountifully rewarded.
All this I understood quite as well as Burr and much better than my amiable Friend Lyman and infinitely better than Hamilton, and instantly concluded that the business was done. Jefferson was President, whether Clinton or Burr was Vice President, or any other. And I felt the humiliation of my situation obliged to appear, to stand Candidate knowing that it would end in disgrace. Had I resigned you know that eternal vengeance would have been pronounced against me by the Federalists for having deserted their cause and eternal contempt by the Republicans for being a Poltroon.
I certainly “felt it to be a sacred duty to make a change in the department of State,” as you say. I told you and Mr Lee on the morning of the day on which the change was made. I have felt the duty ever since and feel it to this moment; and my conscience at this moment, exults, and triumphs, in the recollection of the resolute performance of it.
When I said to you and Mr Lee that I respected Col Pickering for his industry, his Talents, and his Integrity I had not time, nor would it have been generous or prudent to have entered into discussions, distinctions, or Limitations. Indeed I have maintained a very close reserve of my opinions of Col Pickering having never had any disposition to hurt him or his Friends. At present I am completely absolved from all obligations of secrecy, and indeed of delicacy. I still respect his industry. Of his Integrity: I have nothing to say at present. My opinion of his abilities was the same as it is now. You may collect it in part from the following history. Going to bed lately in tolerable health and spirits I soon fell into a Reverie imagining myself in company with Timothy Pickering, Stephen Higginson, Theophilus Parsons, George Cabot, and Johnathan Jackson, in an Elegant Apartment in the Exchange Coffee house in Boston, with a good fire, bright lights, excellent wine, and odoriferous Segars. In perfect good humour they all with one accord, asked me to reveal to them candidly and frankly my reason for removing Col Pickering from the Department of State. I shall break up the Club: you will all be offended. No, one and all declared, We will take no offence and Col Pickering with more Emphasis than any one solemnly assured me that he would not be displeased let me say what I would. Upon these preliminaries being settled the following Dialogue ensued.
A. To comply with your request at large and detail all the facts and reasons I had, for displacing Col Pickering would consume the whole night, and all the day tomorrow: but the essential and ultimate cause and that without which he would not have been removed was his Incapacity.
Higginson: Incapacity!!! How can you say a word about his Incapacity? I am sure he is a very able Man; and all his reports as well as his correspondence with Governor Sullivan and his late addresses to the People especially shew him to be a very able Writer.
A. A man may be able in some things and imbecile in others. A Man may be a great writer too, without being fit for a Secretary of State: There are thousands of Instances.
Jackson. What Examples occur to you?
A. They croud upon me in such multitudes, that I can scarcely see wood for Trees. However if you must have specimens I may hint at a few. The Reverend David Austin wrote me Letters perpetually for two years in a fluent early style, full of strong expressions, and bright thoughts, to persuade me to send him to France, as an Ambassador: but he did not convince me of his Qualifications.
Pickering. He wrote me too: but I burned his Letters as fast as they came.
A. There are two very remarkable cases this year in Virginia, Nimrod Hughes, and Christopher Macpherson. The former has published a gross volume, very well written to prove that one third of Mankind is to be destroyed on the fourth day of next June. The Latter has printed a Volume Letters to Kings and Emperors, and of other learned and ingenious Papers to prove that he is An Ambassador Extraordinary from the King of Kings vested with full powers to govern the World. and none of you Gentlemen would think either Nimrod, or Christopher, fit for Secretaries of State.
Cabot. Fie! you are too ludicrous now.
A. Well I will be more serious. Col Pickerings honoured, Pious, and Virtuous Father was a great and able writer. I have been edified in my youth by reading many eloquent Letters to the king and many learned and Argumentative Publications asserting and maintaining the rights of the first Church in Salem.
His Reverend Uncle too was a great and able writer in Vindication of the Orthodox Faith. Col P. has a kind of hereditary right to be a great and able writer. Yet I believe neither of you Gentlemen would think the venerable Father, or the Reverend Uncle fit for Secretaries of State.
Colonel Pickering. Now you come too near. you Satyr is cruel.
A. Remember you promised not to take offence, let me say what I would. I used these Examples as illustrations of my Argument, Not to hurt your feelings or to express any disrespect to the memories of the Characters alluded to which were very venerable and respectable.
Jackson This is too wicked.
A. Well let it pass and be forgotten. Another example I hope will not be thought wicked or malicious Dr Priestley was the greatest and ablest writer of his age. He wrote an hundred Volumes to the admiration of all the world. He solicited me in person to send him on a Mission to France. I admired Dr Priestly and should have been glad to oblige him. He might have been as brilliant a Feather in my Cap as Grotius was to Louis 14th. at least in the opinion of Philosophers. But I could not in Conscience believe that he was qualified for the office or capable of performing its duties. The Senate would have negatived him and every one of you Gentlemen, as well as the people of America, would have thought me a Candidate for Dr Rush’s tranquillizing Chair, If I had appointed him.
All. Agreed.
A. A Secretary of State requires something more than common abilities, and much more than the Talents of a fine writer. A man may be very fit to be Post Master General, but very unfit for a Secretary of State: A man may be well qualified to be a Commissary General, or a Quarter Master General, in an Army and yet destitute of much information and Intelligence indispensable in a Secretary of State. A Man might make an excellent Surveyor, Comptroller or Collector of the Customs, and nevertheless be very deficient in that variety of knowledge and comprehension of mind necessary for a Secretary of State. I was so far from being an Enemy to Col Pickering, that if General Lincoln had died at that time I verily believe I should have nominated him to be Collector at Boston or if there had been a Vacancy in Philadelphia I should have proposed him for Collector of that Port. And after that I had serious thoughts of appointing him a judge of one of the Circuit Courts. But the acrimony of his Temper, his Irascible Passions, and his extreme susceptibility of Prejudices, forced upon me great doubts, whether he could perform the duties of a judge to the satisfaction of the People: and all these qualities, added to his ignorance of Law, I knew would disgust the Bar, and the best Judges.
Parsons. It is dangerous disputing the knowledge of Law in a Judge. Col P. wrote with great ability, eloquence, and spirit, against the French.
A. Recollect our compact. However I should not be afraid to appeal to you, for his knowledge of the Law. As to his Phillipicks against the French, or the English, or his Phillipicks against Mr Gerry, I demur to all that evidence. Phillipicks any more than Panegyricks are not decisive Evidence of Qualifications to be a Secretary of State. If nothing remained of Cicero but his Phillipicks against Virros, Cataline, and Anthony I should not dare to infer from them that he was fit for a Consul. Had nothing remained of Demosthenes but his invectives against Philip, I should not have concluded him fit for the first Magistrate in Athens. To descend to our own times, with all the Panegyrick, and Phillipicks of Fox, and Burke, added to all their experience I am not able to say that either or both of them together were fit to direct the affairs of a great Nation, And I never wondered at King George’s distrust of them.
Parsons. Your Ideas of the Talents, and Qualities of a Secretary of State, seem to be very lofty.
A. Why did you not say “sublimated and Eccentric?”
Parsons. What qualifications fo you judge essential to a Minister of State?
A. A Secretary of State, for the united States of America, at the time when Col Pickering was removed ought to have been possessed of a very rare combination of Virtues as well as Talents and Knowledge. He ought to have penetrated into the remotest recesses of Antiquity, and the most distant Corners of the Earth a Compendium of all arts and Sciences as well as of the universal History of Men, Nations, and Government ought to be comprehended and well digested in his Mind.
Parsons. Heavens! where is such a Man to be found?
A. When a perfect likeness is not to be had, The Painter will take the best he can find; as I did when I appointed Marshall Minister and you Attorney General. Recollect the situation of this Country at the time when Mr Pickering was removed. We were wrangling with Spain about Spoilations on our Commerce as well as the Demarkation of Limits and Pickering made this move inconvenient and dangerous by his quarrel with Yruro. We were at Swords Points with France and Pickering wanted to continue so. We were in the utmost danger of a rupture with England. The demands of British Creditors, and American Tories which were made upon the Commissioners at Philadelphia were so exorbitant amounting I believe to twenty Millions Sterling that the American Commissioners were obliged to break up the board. The board of Commissioners in London before whom were demands of American Merchants for damages for spoilations on their Commerce to an immense amount was also broken up. All at a stand! Clamours on all hands! British Commissioners, and Agents Scribbling! Complaints of Impressments of Seamen continual &c &c &c
In this situation the Department of Sate demanded a Man of the largest mind, of the coolest Temper, of the most general information, and above all a consummate knowledge of the Law of Nature and Nations, the civil Law, the common and Statue Laws of England, and of the common and Statute Laws of the United States, and the several States.
Parsons. Well, had not Pickering all these accomplishments?
A. No! not one of them; At least he appeared to me to be totally destitute of all of them. At this time he loved England and hated France, as fervently as a few years before he hated England and loved France. He appeared to me studiously, deliberately, and diligently, to obstruct and embarrass me in all my endeavors to negotiate a Peace with France: and to be totally at a loss what to do, say, or write, on the subject of British Creditors, Tory claims, or the difficulties before the boards of Commissioners in England and America. I could get nothing done; nothing written to Mr King that was satisfactory. As to the complaints of Impressments of American Seamen I could get nothing out of him but muttering, “They have a right to their own deserters;” They have a right to their own Seamen; “They have a right to their own subjects.” &c &c. In short I was convinced that without a new Secretary of State, I should not be able to make peace with France, nor keep the Peace with England. That I should leave the Government in the most perplexed, exasperated State imaginable both with France and England and go out of office with a consciousness on my own Mind that I had shrunk from a Measure which I belived might have extricated us out of our difficulties.
A change was therefore determined on.—But where to find a Successor? I had considered every man in the Nation that I knew and had fixed upon two or three; but whether any one of them would accept the appointment such was the Fury of the Parties, and such the open declarations of dissatisfaction with me made by the principal Federalists was very doubtful. Washington had found such difficulties that he had been forced to take such as he could get; I was determined to have such as I could depend on or none I asked my questions, but nominated Marshall I was determined if he refused, which I very much feared, to nominate another, and if he refused one more; and if he refused I was determined to make a formal written resignation of my office and let Mr Jefferson, do the best he could.
Marshal however with much hesitation, reluctance, and diffidence, accepted and Pickering himself acknowledged that the office had never been so well filled.
With my new Minister I had immediately every thing done that I wished to be done and entirely to my satisfaction. All Controversies with France, England, and Spain, were amicably settled and in a manner that neither had any Colour of Complaint.
Cabot. But could you not have supplied his deficiency  in Knowledge? and borne with a little sharpness of Temper?
Adams. I have not said that I possessed the knowledge, but if I had every day must have been a week, to have afforded me time, to do the duties of all the offices.
As to the temper I could and would have endured all his Peevishness and Fretfulness, all his snapping and snarling and the brutality of his temperate Friend Goodhue; and all his intrigues with Senators and all his railings about me and my Friends, if he had been capable of performing the Essentials of his Office.
Here Madam leaping out of bed and knocking the servants up, as usual awakened me at four o’clock. The dream was so odd, and so true, that I determined to send it to you. As it expresses the truth judge you whether it was not my duty, to God, to Mankind to my Country and to myself to remove Pickering.
John Adams.